Citation Nr: 0416305	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia with 
peptic ulcer disease, currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to October 1967.

This appeal arises from a July 2000 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which increased a 10 percent evaluation 
to 30 percent for hiatal hernia with peptic ulcer.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 
5100).  This law redefines the obligations of VA with respect 
to the duty to assist.   Of particular note, under the VCAA, 
VA has a duty to provide a medical examination or obtain a 
medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4).  

As an initial matter, in October 2003, the veteran informed 
the RO that he had been receiving treatment at River Park 
Hospital from 2000 through the present.  The veteran 
submitted some records of this treatment to the RO and the RO 
requested treatment records from 2000 through October 2003.  
In response, the RO received medical treatment records from 
January 2002.  However, records obtained by the veteran also 
included a March 2002 discharge instruction showing that the 
veteran sought treatment for diarrhea, fever, and chills.  
The discharge instruction is barely legible, but the 
diagnosis appears to be "Gastritis with copious diarrhea."  
The RO should attempt to obtain a clearer discharge 
instruction and any other treatment records not yet obtained 
from River Park Hospital.

Finally, the veteran underwent a VA examination in November 
1999 and in January 2004.  Both examiners noted that the 
veteran's claims file was not available for their review.  
Under 38 C.F.R. § 4.1, it is essential for a disability to be 
viewed in relation to its history in order for an examination 
to be adequate.  In this case, it appears that the veteran's 
claims file has not been reviewed by a VA examiner since July 
1970.  Furthermore, the records indicate that the veteran was 
hospitalized for a condition relevant to his service-
connected hiatal hernia with peptic ulcer in March 2002.  The 
VA examiner should have the opportunity to review the entire 
history of the veteran's condition before examining the 
veteran.  Accordingly, the Board has no alternative but to 
defer further appellate consideration, and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should again request all 
medical treatment records from River 
Park Hospital.  In particular, the RO 
should attempt to obtain a legible copy 
of the discharge instructions from 
March 2002 and any treatment records 
related to that hospitalization.  

3.  The RO should then schedule the 
veteran for another VA examination to 
determine the current severity of his 
hiatal hernia with peptic ulcer.  All 
indicated laboratory and x-ray 
examinations should be accomplished.  
The claims file, as well as a copy of 
this remand, must be provided to the 
examiner for review prior to conducting 
the examination.  

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

